DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/02/2019 and 09/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2016/0313472) in view of Lai (2011/0134548).

Regarding claim 1, Huang discloses an optical lens assembly (Figure 1, 100, optical lens assembly), having a central axis (central optical axis), and comprising at least one dual molded lens element (120, dual molded lens element), the dual molded lens element comprising: a light transmitting portion (Figure 5, 221, transparent portion) comprising: an optical effective region (221a, optical effective region); and a lens peripheral region surrounding the optical effective region (peripheral region of 221, transparent portion); and a light absorbing portion surrounding the optical effective region (222, light absorbing portion), wherein the light transmitting portion and the light absorbing portion are made of different plastic materials with different colors ([0037]), and are integrally formed by an injection molding (at least [0010]).
Huang fails to teach the light transmitting portion or the light absorbing portion comprises: a plurality of annular convex structures surrounding the central axis, wherein a cross section of each of the annular convex structures passing through the central axis comprises: a peak point being a closest point to the central axis of each of the annular convex structures; and two valley points, wherein projecting positions of the two valley points on the central axis are located on two sides of a projecting position of the peak point on the central axis; wherein the projecting position of the peak point on the central axis does not overlap with each of the projecting positions of the valley points on the central axis, and the projecting positions of the annular convex structures perpendicular to the central axis overlap with a projecting position of the light transmitting portion perpendicular to the central axis. Huang and Lai are related because both teach an optical lens assembly.

[AltContent: textbox (Peak point)][AltContent: textbox (Two valley points)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    706
    693
    media_image1.png
    Greyscale

Figure A

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Huang to incorporate the teachings of Lai and provide and the light transmitting portion or the light absorbing portion comprises: a plurality of annular convex structures surrounding the central axis, wherein a cross 

Regarding claim 2, the modified Huang discloses the optical lens assembly of claim 1, wherein the light absorbing portion and the light transmitting portion of the dual molded lens element are made by a dual-shot injection molding (Examiner notes that since the claim is an apparatus claim, no patentable weight is given to the method of manufacturing the apparatus).

Regarding claim 3, the modified Huang discloses the optical lens assembly of claim 2, wherein the projecting position of at least one of the annular convex structures on the central axis overlaps with a projecting position of the optical effective region on the central axis (Lai: Figure 1 depicts the projecting position of 243, cylindrical side surface, which includes 246, microprotrusions, overlaps with the projective position of central optical effective region of 20b, second lens).

Regarding claim 4, the modified Huang discloses the optical lens assembly of claim 3, wherein a number of the annular convex structures is at least three (Lai: Figure 2 depicts more than 3 246, microprotrusions).

Regarding claim 5, the modified Huang discloses the optical lens assembly of claim 2, wherein distances between each of the projecting positions of the valley points on the central axis and the projecting position of the peak point on the central axis are different (Lai: Figure 2 depicts the valley points are further from the central axis than the peak points).

Regarding claim 9, the modified Huang discloses the optical lens assembly of claim 2, wherein each of the annular convex structures has a smooth surface (Lai: Figure 2 depicts 246, microprotrusions, have smooth 244, first angled surfaces, and 245, second angled surfaces).

Regarding claim 10, the modified Huang discloses the optical lens assembly of claim 2, further comprising a plurality of optical elements (110, first lens element, 130, third lens element, 140, fourth lens element, 150, fifth lens element); wherein the dual molded lens element further comprises at least one axial connecting structure disposed on at least one of the light absorbing portion and the light transmitting portion (226, 227, two axial connecting surfaces, 228, 229, two horizontal connecting surfaces), wherein the axial connecting structure comprises an axial connecting surface (226, 227, two 

Regarding claim 11, the modified Huang discloses the optical lens assembly of claim 10, wherein an angle between the axial connecting surface and the receiving surface is a, and the following condition is satisfied: 95 degrees<α<135 degrees (Figure 3, [0029] teaches θ1 is 10 degrees from the vertical, or 90 degrees, thus has a value of 100 degrees from 228, axial connecting surface, which falls within the claimed range).

Regarding claim 12, the modified Huang discloses the optical lens assembly of claim 10, wherein the axial connecting structure is disposed on at least the light absorbing portion (Figure 5).

Regarding claim 13, the modified Huang discloses the optical lens assembly of claim 10, wherein the axial connecting structure is aligned with at least two of the optical elements which are adjacent thereto ([0040]).

Regarding claim 14, the modified Huang discloses an electronic device ([0011]), comprising: a camera module ([0011]) comprising the optical lens assembly of claim 1 .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2016/0313472) in view of Lai (2011/0134548) as applied to claim 1 above, and further in view of Hwang et al. (2017/0082823).

Regarding claim 15, the modified Huang discloses an electronic device ([0011]), comprising: at least a camera module ([0011]), wherein at least one of the camera modules comprises the optical lens assembly of claim 1 ([0011]) and an image sensor disposed on an image surface of the optical lens assembly ([0011]).
The modified Huang fails to teach at least two camera modules facing to a same side. The modified Huang and Hwang are related because both teach an electronic device comprising a camera module.
Hwang discloses an electronic device comprising at least two camera modules facing to a same side (Figures 1, 18, rear camera, includes 18a and 18b).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Huang to incorporate the teachings of Hwang and provide at least two camera modules facing to a same side. Doing so would allow for improved image acquisition and processing, thereby improving imaging quality.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claim 6 in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claims 7 and 8 are directly or indirectly dependent on claim 6, and are therefore objected to for at least the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872